Exhibit 10.87

COLLATERAL AGENCY AND INTERCREDITOR JOINDER

January 31, 2013

Reference is made to the Collateral Agency and Intercreditor Agreement dated as
of January 12, 2011 (as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time, the “Collateral Agency and
Intercreditor Agreement”) among INTELSAT (LUXEMBOURG) S.A., a public limited
liability company (société anonyme) existing as société anonyme under the laws
of the Grand Duchy of Luxembourg, having its registered office at 4, rue Albert
Borschette, L-1246 Luxembourg and registered with the Luxembourg trade and
companies’ register under number B149.942 (“Holdings”), INTELSAT JACKSON
HOLDINGS S.A., a public limited liability company (société anonyme) existing as
société anonyme under the laws of the Grand Duchy of Luxembourg, having its
registered office at 4, rue Albert Borschette, L-1246 Luxembourg and registered
with the Luxembourg trade and companies’ register under number B149.959 (the
“Company”), the other Grantors from time to time party hereto, BANK OF AMERICA,
N.A., as Administrative Agent under the Existing Credit Agreement, the other
First Lien Representatives and Second Lien Representatives from time to time
party thereto, and WILMINGTON TRUST, NATIONAL ASSOCIATION (as successor by
merger with WILMINGTON TRUST FSB), as Collateral Trustee (in such capacity and
together with its successors in such capacity, the “Collateral Trustee”).
Capitalized terms used but not otherwise defined herein have the meanings
assigned to them in the Collateral Agency and Intercreditor Agreement. This
Collateral Agency and Intercreditor Joinder is being executed and delivered
pursuant to Section 8.18 of the Collateral Agency and Intercreditor Agreement as
a condition precedent to the debt for which the undersigned is acting as agent
being entitled to the benefits of being additional secured debt under the
Collateral Agency and Intercreditor Agreement.

Each of the undersigned, INTELSAT ALIGN S.À R.L., a société à responsibilité
limitée organized under the laws of Luxembourg and registered with the
Luxembourg trade and companies’ register under number B169.491, and INTELSAT
FINANCE NEVADA LLC, a limited liability company organized under the laws of
Nevada (collectively, the “Grantors”), hereby agrees to become party as a
Grantor under the Collateral Agency and Intercreditor Agreement for all purposes
thereof on the terms set forth therein, and to be bound by the terms of the
Collateral Agency and Intercreditor Agreement as fully as if such Grantor had
executed and delivered the Collateral Agency and Intercreditor Agreement as of
the date thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Agency and
Intercreditor Joinder to be executed by their respective officers or
representatives as of the date first written above.

 

INTELSAT ALIGN S.À R.L.

By:

 

/s/ Simon Van de Weg

Name:

  Simon Van de Weg

Title:

  Manager

 

INTELSAT FINANCE NEVADA LLC By:  

/s/ Wendy Mavrinac

Name:   Wendy Mavrinac Title:   Manager

[Signature page to Collateral Agency and Intercreditor Joinder]



--------------------------------------------------------------------------------

The Collateral Trustee hereby acknowledges receipt of this Collateral Agency and
Intercreditor Joinder and agrees to act as Collateral Trustee with respect to
the Collateral pledged by the new Grantors:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION (as successor by merger with WILMINGTON
TRUST FSB), as Collateral Trustee By:  

/s/ Joshua G. James

Name:   Joshua G. James Title:   Assistant Vice President

[Signature page to Collateral Agency and Intercreditor Joinder]